UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB (Mark One) x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. For the quarterly period ended September 30, 2007. o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. For the transition period from to. Commission File number 333-110324 BTX HOLDINGS, INC. (Name of small business issuer in its charter) FLORIDA 16-1682307 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1400 Cypress Creek Road, Fort Lauderdale, Florida 33309 (Address of principal executive offices) (Zip Code) (954) 776-6600 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yesx No o State the number of shares outstanding of each of the issuer's classes of common equity, as of November 12, 2007: 5,318,069 shares of common stock. BTX HOLDINGS, INC. (Formerly known as King Capital Holdings, Inc.) FINANCIAL STATEMENTS INDEX PART I FINANCIAL INFORMATION Item 1. Financial Statements Item 2. Management’s Discussion and Analysis of Financial Condition Item 3. Control and Procedures PART II OTHER INFORMATION Item 1. Legal Proceedings Item 2. Changes in Securities Item 3. Defaults Upon Senior Securities Item 4. Submission of Matters to a Vote of Security Holders Item 5. Other Information Item 6. Exhibits and Reports on Form 8-K SIGNATURE Item 1. Financial Information BASIS OF PRESENTATION The accompanying reviewed financial statements are presented in accordance with generally accepted accounting principles for interim financial information and the instructions to Form 10-QSB and item 310 under subpart A of Regulation S-B. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments (consisting only of normal occurring accruals) considered necessary in order to make the financial statements not misleading, have been included. Operating results for thenine months ended September 30, 2007 are not necessarily indicative of results that may be expected for the year ending December 31, 2007. The financial statements are presented on the accrual basis. BTX HOLDINGS, INC. AND SUBSIDIARY (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED BALANCE SHEET AS OF SEPTEMBER 30, 2007 (UNAUDITED) ASSETS CURRENT ASSETS Cash $ 391 Prepaid expenses 140 TOTAL CURRENT ASSETS 531 Property and Equipment, net 3,648 TOTAL ASSETS $ 4,179 LIABILITIES AND STOCKHOLDERS’ DEFICIENCY CURRENT LIABILITIES Accounts payable $ 119,018 Accrued payroll 96,630 Accrued interest 5,224 Notes payable- related party 20,200 Notes payable 30,000 TOTAL CURRENT LIABILITIES 271,072 COMMITMENTS AND CONTINGENCIES - STOCKHOLDERS’ DEFICIENCY Preferredstock, $.001 par value, 10,000,000 shares authorized,none issued and outstanding - Common stock, $0.001 par value, 100,000,000 shares authorized,5,318,069 shares issued and outstanding 5,318 Additional paid in capital 2,405,826 Accumulated deficit during development stage (2,678,037 ) Total Stockholders’ Deficiency (266,893 ) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIENCY $ 4,179 See accompanying notes to financial statements. F-1 BTX HOLDINGS, INC. AND SUBSIDIARY (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended September 30, NineMonths Ended September30, For The Period From January8, 2003 (Inception) toSeptember 30, 2007 2007 2006 2007 2006 OPERATING EXPENSES Consulting fees $ - $ 41,605 $ 152,500 $ 68,383 $ 365,363 Management fees - related party - - - 84,000 Professional fees 8,705 57,319 101,076 99,700 368,891 Research and development - 11,193 12,500 41,193 168,618 Impairment of technology - 500,000 General and administrative 45,917 75,729 198,791 260,320 736,875 Total Operating Expenses 54,622 185,846 464,867 469,596 2,223,747 LOSS FROM OPERATIONS (54,622 ) (185,846 ) (464,867 ) (469,596 ) (2,223,747 ) OTHER EXPENSES: Interest Expense (1,469 ) (83,677 ) (22,199 ) (125,137 ) (55,464 ) Loss on conversion of note payable - - (96,332 ) (96,332 ) Financing fees - (302,494 ) Total Other Expenses (1,469 ) (83,677 ) (118,531 ) (125,137 ) (454,290 ) LOSS BEFORE PROVISION FOR INCOME TAXES (56,091 ) (269,523 ) (583,398 ) (594,733 ) (2,678,037 ) Provision for Income Taxes - NET LOSS $ (56,091 ) $ (269,523 ) $ (583,398 ) $ (594,733 ) $ (2,678,037 ) Net loss per share - basic and diluted $ (0.01 ) $ (0.08 ) $ (0.13 ) $ (0.18 ) Weighted average number of shares outstanding during the period - basic and diluted 5,318,069 3,447,029 4,436,397 3,303,985 See accompanying notes to financial statements. F-2 BTX HOLDINGS, INC. AND SUBSIDIARY (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDER' DEFICIENCY FOR THE PERIOD FROM JANUARY 8, 2003 (INCEPTION) TO SEPTEMBER 30, 2007 (UNAUDITED) Preferred Stock Common Stock Additional Paid-In Deferred Accumulated Deficit During Development Shares Amount Shares Amount Capital Compensation Stage Total BALANCE, JANUARY 8, 2003 (Inception) - $ - - $ - $ - - $ - $ - Issuance of founders stock - - 1,574,600 1,575 425 - - 2,000 Net loss, 2003 - BALANCE, DECEMBER 31, 2004 - - 1,574,600 1,575 425 - - 2,000 Beneficial conversion on convertible debt - 85,000 - - 85,000 Net loss, 2004 - (102,668 ) (102,668 ) BALANCE, December 31, 2004 - - 1,574,600 1,575 85,425 - (102,668 ) (15,668 ) Sale of common stock for cash - - 311,500 312 622,689 - - 623,000 Stock issued to acquire technology - - 250,000 250 499,750 - - 500,000 Common stock issued for reverse merger - - 282,500 283 (283 ) - - - Common stock issued for reverse merger - - 16,550,700 16,551 (16,551 ) - - - Repurchase and cancellation of common stock - - (15,737,500 ) (15,738 ) (34,263 ) - - (50,000 ) Common stock issued for financing fees on note payable - - 5,000 5 9,995 - - 10,000 In-kind contribution of management services - 880 - - 880 Common stockissued for legal services - - 15,000 15 29,985 - - 30,000 Net loss, 2005 - (1,250,794 ) (1,250,794 ) BALANCE, December 31, 2005 - - 3,251,800 3,252 1,197,628 - (1,353,462 ) (152,582 ) Sale of common stock 4,000 4 9,996 - - 10,000 Common stock issued for services - - 50,000 50 167,950 (153,000 ) - 15,000 Common stock issued for financing fees on note payable - - 18,000 18 78,482 - - 78,500 Conversion on notes payable and accrued interest - - 85,502 86 78,429 - - 78,514 Retirement of common stock - - (5,000 ) (5 ) 5 - - - Amortization of deferred compensation - 89,704 - 89,704 Net Loss, 2006 - (741,177 ) (741,177 ) Balance December 31, 2006 - $ - 3,404,302 3,404 1,532,490 (63,296 ) $ (2,094,639 ) $ (622,041 ) Common stock issued for services - - 100,000 100 149,900 - - 150,000 Conversion on notes payable and accrued interest - - 1,204,148 1,204 481,400 - - 482,604 Conversion of accrued payroll - - 599,619 600 238,046 - - 238,646 Common stock issued for financing fees - - 10,000 10 3,990 - - 4,000 Amortization of deferred compensation - 63,296 - 63,296 Net Loss, September30, 2007 - (583,398 ) (583,398 ) Balance June 30, 2007 - $ - 5,318,069 5,318 2,405,826 - $ (2,678,037 ) $ (266,893 ) See accompanying notes to financial statements. F-3 BTX HOLDINGS, INC. AND SUBSIDIARY (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Nine Months ended September 30, For The Period From January 8, 2003 (Inception) 2007 2006 toSeptember 30,2007 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (583,398 ) $ (594,733 ) $ (2,678,037 ) Adjustments to reconcile net loss to net cash used in operating activities: Common stock issued for services 251,194 132,907 555,898 Common stock issued for financing fees 4,000 3,500 7,500 Beneficial conversion expenses - 35,763 35,763 Loss on conversion of notes payable - related party 96,322 - 96,322 Depreciation expense 3,520 3,521 11,703 Impairment of technology - - 500,000 In-kind contribution of services - - 880 Changes in operating assets and liabilities: Increase in prepaid expenses 2,143 6,541 (140 ) Accrued payroll 108,500 - 297,378 Accrued interest 18,227 - 53,807 Accounts payable 28,411 229,246 119,018 Net Cash Used In Operating Activities (71,081 ) (183,255 ) (999,908 ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of property and equipment - - (15,351 ) Net Cash Used In Investing Activities - - (15,351 ) CASH FLOWS FROM FINANCING ACTIVITIES: Cash overdraft (728 ) - - Proceeds from notes payable - 35,000 70,000 Repyaments of notes payable (5,000 ) (20,000 ) (40,000 ) Proceeds from notes payable related party 77,200 142,750 400,650 Repurchase and retirement or treasury stock - - (50,000 ) Proceeds from issuance of common stock - 10,000 635,000 Net Cash Provided By Financing Activities 71,472 167,750 1,015,650 NET INCREASE (DECREASE) IN CASH 391 (15,505 ) 391 CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD - 19,944 - CASH AND CASH EQUIVALENTS AT END OF PERIOD $ 391 $ 4,439 $ 391 Supplemental disclosure of non cash investing & financing activities: Cash paid for income taxes $ - $ - $ - Cash paid for interest expense $ $ 500 $ 500 Conversion of convrtible debt and accrued interest to common stock $ - $ - $ 42,751 See accompanying notes to financial statements. F-4 BTX HOLDINGS, INC. AND SUBSIDIARY (A DEVELOPMENT STAGE COMPANY) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 (UNAUDITED) NOTE 1
